     Case 2:17-cv-00344-KJM-AC Document 40 Filed 05/06/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     NATHANIEL JOHNSON,                                     Case No. 2:17-cv-00344 KJM AC P
12
                                           Plaintiff,
13
                   v.                                       [PROPOSED] ORDER
14

15   E. ARNOLD, et al.,
16                                      Defendants.
17

18        Defendants Baumert, Kuersten, and Win move the Court for a further modification of the

19   Court’s August 6, 2019 Discovery and Scheduling Order, and seek an additional extension of

20   time of seven days to file a motion for summary judgment. Good cause having been shown,

21   Defendants’ motion will be granted and, due to the ongoing COVID-19 health crisis, additional

22   extended time will be provided.

23        Accordingly, IT IS HEREBY ORDERED that Defendants’ request for extended time, ECF

24   No. 38, is GRANTED. The deadline for any party to file a dispositive motion in this case is

25   extended to May 29, 2020.

26              DATED: May 5, 2020

27

28
                                                        1
                                                                     [Proposed] Order (2:17-cv-00344 KJM AC)
